Citation Nr: 0034067	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  00-05 678	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent prior to 
March 1, 2000 for residuals of a left meniscus tear with 
degenerative and to a compensable evaluation thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Detroit, Michigan which reduced the evaluation for the 
veteran's left knee disability from 20 percent to 
noncompensable.  The veteran, who had active service from 
September 1992 to September 1996, appealed that decision to 
the BVA and the case was forwarded to the Board for appellate 
review.


FINDING OF FACT

On November 30 2000 the VARO in Detroit, Michigan notified 
the Board that the veteran died on November [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals


 


